Name: 84/654/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 17 December 1984 appointing a judge to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-12-29

 Avis juridique important|41984D065484/654/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 17 December 1984 appointing a judge to the Court of Justice Official Journal L 341 , 29/12/1984 P. 0089 - 0089*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 17 December 1984 appointing a judge to the Court of Justice (84/654/Euratom, ECSC, EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas, in a letter dated 12 October 1984 addressed to the President of the Court and forwarded to the President of the Council, Mr Aindrias O'Caoimh, judge at the Court of Justice of the European Communities, tendered his resignation, with effect from 31 December 1984; Whereas, pursuant to Article 8 of the Protocol on the Statute of the Court of Justice of the European Coal and Steel Community, to Article 7 of the Protocol on the Statute of the Court of Justice of the European Economic Community and to Article 7 of the Protocol on the Statute of the Court of Justice of the European Atomic Energy Community, a judge should be appointed for the remaining period of Mr Aindrias O'Caoimh's term of office, HAVE DECIDED AS FOLLOWS: Article 1 Mr Thomas Francis O'Higgins is hereby appointed judge to the Court of Justice until 6 October 1985. Article 2 This Decision shall enter into effect on 16 January 1985. Done at Brussels, 17 December 1984. The President P. BARRY